Citation Nr: 0525138	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for nephrolithiasis, 
left kidney, with history of right ureterolithiasis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Whether there is new and material evidence to reopen 
entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for elevated 
cholesterol.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.  

The issues of increased evaluation for nephrolithiasis, left 
kidney, with history of right ureterolithiasis and service 
connection for vision loss and peripheral neuropathy come 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues 
of service connection for hypertension, elevated cholesterol, 
and to reopen a service connection claim for bilateral 
hearing loss come before the Board on appeal from a June 2004 
rating decision.  The veteran had a videoconference hearing 
before the undersigned Judge in March 2005.

The issues of entitlement to service connection for elevated 
cholesterol and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no clinical evidence to support a finding of 
frequent attacks of colic, requiring catheter drainage, or 
recurrent stone formation, requiring diet treatment, drug 
treatment, or invasive or non-invasive procedures more than 
two times per year.  

2.  There is no competent medical evidence demonstrating a 
vision disability for VA purposes. 

3.  There is no competent medical evidence demonstrating 
peripheral neuropathy.

4.  By rating decision in September 1987, the RO denied 
service connection for bilateral hearing loss.  

5.  Evidence received since the September 1987 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for bilateral 
hearing loss.  

6.  The veteran's current bilateral hearing loss is secondary 
to his service connected-type II diabetes mellitus with 
bilateral onychomycosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation 
for the veteran's service-connected nephrolithiasis, left 
kidney, with history of right ureterolithiasis have not been 
met.  38 U.S.C.A. §§  1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.115(b),  Diagnostic Codes 7508, 7509, 7510 (2004).

2.  Vision loss was not incurred in or aggravated by service, 
or secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

3.  Peripheral Neuropathy was not incurred in or aggravated 
by service, or secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

4.  New and material evidence has been received since the 
September 1987 rating decision, and the claim of entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).   

5.  Resolving doubt in the veteran's favor, bilateral hearing 
loss is secondary to service-connected disability.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The RO notified the veteran of the evidence and information 
necessary to substantiate the veteran's increased evaluation 
claim and service connection claims on appeal in an April 
2002 VCAA letter and January 2004 VCAA letter.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the letters, the June 2003 and October 2004 
statements of the case (SOC), and numerous supplemental 
statements of the case (SSOC).  Together, the VCAA letters, 
SOC's, and SSOC's provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, numerous VA treatment records and VA 
examination reports, and written statements and testimony 
from the veteran.  As VA examinations and other medical 
evidence are of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Increased Evaluation

The RO granted service connection for right ureteral calculus 
in an October 1982 rating decision and assigned a 
noncompensable rating, effective August 1980.  In a July 1996 
rating decision, the RO increased the evaluation to 10 
percent disabling and recharacterized the disability as 
nephrolithiasis, left kidney, with history or right 
ureterolithiasis (nephrolithiasis).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
veteran is asserting an increase disability rating for an 
existing service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's nephrolithiasis is currently evaluated as 10 
percent disabling under Diagnostic Codes 7508 and 7510.  
Under Diagnostic Code 7508, nephrolithiasis merits a 30 
percent evaluation when there are recurrent stone formations 
requiring diet therapy, drug therapy, and/or invasive or non-
invasive procedures more than two times per year.  In all 
other cases, they are to be rated under the criteria for 
hydronephrosis found at Diagnostic Code 7509.  Similarly, 
under Diagnostic Code 7510, ureterolithiasis merits a 30 
percent evaluation when there are recurrent stone formations 
requiring diet therapy, drug therapy, and/or invasive or non-
invasive procedures more than two times per year.  In all 
other cases, they are to be rated under the criteria for 
hydronephrosis found at Diagnostic Code 7509.  38 C.F.R. 
§ 4.115(b) (2004).

Under Diagnostic Code 7509, when hydronephrosis is severe, it 
is to be rated as renal dysfunction.  When there are frequent 
attacks of colic with infection (pyonephrosis), and kidney 
function is impaired, a 30 percent rating is warranted. When 
there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  When there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  38 C.F.R. § 4.115b.

VA medical records show that the veteran was last 
hospitalized for kidney stones in November 2000 where he was 
found to have left ureteral stone and left renal stone 
diagnosed as left nephrolithiasis.  An extracorporeal shock-
wave lithotripsy was performed at that time.  VA medical 
records showed treatment for passing kidney stones in March 
2001 and September 2001.  X-ray evidence of the abdomen in 
January 2002 described calcification of the lower pole of the 
left kidney.  

Two VA examination reports were performed during the claims 
period.  The first report, dated in August 2002, noted that 
the veteran has experienced left and right flank pain and has 
passed tiny flecks of crystal periodically.  The examiner 
noted that several kidney ultrasound biopsy (KUBs) and renal 
ultrasounds over the years have shown stones in both the left 
and the right kidneys.  The veteran stated that he continues 
to pass stones regularly.  The last stone was passed 10 days 
prior to the examination.  The veteran denied urinary 
frequency and stated that he had a normal stream.  He also 
denied incontinence, recurrent urinary tract infections, and 
acute nephritis.  He experiences renal colic with flank pain 
approximately 10 times a year, but does not require 
catheterization, dilations, or drainage.  

Renal ultrasound in August 2002 noted one, possibly two 
calculi in the left kidney, each less than 10 mm. in diameter 
and apparently retained level cortical medullary junction.  
The bladder was unremarkable.  Urinalysis was unremarkable 
and KUB noted a 5-mm. calcific density donut in 
configuration, level hilum left kidney, possibly a 
calcification of the renal artery rather than dystrophic or 
precipitated calculus.  Otherwise, the kidney was anatomical.  
Diagnosis from the August 2002 VA examination report was 
recurrent bilateral urolithiasis, with history of 
nephrolithiasis of the left kidney and right 
ureterolithiasis, currently with calculi in the lower pole of 
the left kidney, which was non-obstructive.

VA examination report dated in August 2004 noted that the 
veteran most recently passed a kidney stone in July 2004, 
which he passed spontaneously.  The veteran was not currently 
on medication for the kidney stones, but takes Motrin as 
needed.  Urinalysis was within normal limits.  Renal 
ultrasound demonstrated nephrolithiasis of the left kidney.  

Upon review, medical evidence, particularly the two recent VA 
examination reports, demonstrates an occasional attack of 
colic with no infection and no need for catheter drainage.  
There is no medical evidence demonstrating recurrent stone 
formation requiring diet treatment, drug treatment, or 
invasive or non-invasive procedures more than two times per 
year to warrant an increased evaluation under Diagnostic 
Codes 7508 or 7510.  At his videoconference hearing, the 
veteran indicated that he is not currently taking medication 
for his kidney stones and has not required hospitalization 
since 2000.  Furthermore, while the veteran indicated to the 
August 2004 VA examiner that urologists have removed his 
stones with a special urethral catheter, there is no evidence 
of any invasive or noninvasive procedure being performed 
since 2000.  As such, there is no clinical evidence to 
support a finding of frequent attacks of colic, requiring 
catheter drainage, to warrant an increased evaluation under 
Diagnostic Code 7509.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's 
nephrolithiasis currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  As noted above, the veteran has not been hospitalized 
for his service-connected nephrolithiasis since 2000.  See 38 
C.F.R. § 3.321(b)(1) (2004).

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against the increased 
evaluation claim.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim is denied.  

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, such as peripheral neuropathy, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 
3.309 (2004).  Whenever possible, of course, laboratory 
findings should be used in corroboration of the clinical 
data.  

Service records demonstrate that the veteran served in 
Vietnam and is entitled to the presumption of exposure to 
certain herbicide agents while in active duty service.  
38 C.F.R. §§ 3.307, 3.309(e) (2004).  However, vision loss, 
peripheral neuropathy, and bilateral hearing loss are not 
presumptive conditions for herbicide exposure.  Id.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is claiming service connection for vision loss 
and peripheral neuropathy.  The veteran testified before the 
undersigned Judge in March 2005 that he believes that these 
disorders are secondary to his service-connected type II 
diabetes mellitus with bilateral onychomycosis.  

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert, supra.  

Vision Loss

At his hearing in March 2005, the veteran testified that he 
was prescribed glasses to correct his refraction difficulties 
in service.  He indicated that he did not suffer injury to 
his eyes in service.  The veteran recalled that when he was 
diagnosed with diabetes in 1994, he was prescribed some pills 
to reduce his sugar.  He then reported problems seeing to the 
point where he lost his vision completely.  He sought follow-
up treatment and regained his vision, but not completely.  To 
the best of his knowledge, he has not been diagnosed with 
diabetic retinopathy. 

Service medical records did not show any eye injury in 
service or any diagnosable eye disorder in service.  Report 
of Medical Examination for separation from service dated in 
May 1969 indicated that clinical examination of the eyes was 
normal.  Vision testing noted 20/20 vision in both eyes.  

Post-service medical evidence confirm the veteran's testimony 
that he sought treatment for vision problems in 1994.  VA 
medical record dated in April 1994 noted that the veteran 
complained of blurred vision and that the veteran was taking 
medication for his diabetes.  However, there was no follow-up 
treatment or noted complaints of vision problems.  VA medical 
report dated in September 1999 noted no retinopathy on 
examination.  The assessment was lattice degeneration OU.   

VA examination report dated in August 2002 indicated that the 
veteran had several prior eye examinations at VA that showed 
no sign of retinopathy.  Examination indicated that the 
veteran had 20/20 vision in each eye with glasses on.  
Dilated funduscopic examination showed normal vessels and 
periphery.  The examiner determined that the veteran had no 
retinopathy in either eye and had good blood sugar control.  
The plan noted in the report was that the veteran should be 
seen every other year as he has good blood sugar control and 
no retinopathy on examination.  He also had excellent vision 
with his current prescription.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Upon review, the medical evidence fails to show a diagnosable 
eye disability that is directly related to service or 
secondary to his service-connected diabetes.  38 C.F.R. 
§§ 3.303, 3.309 (2004).  In fact, the veteran does not have a 
current eye disorder that is compensable for VA purposes.  
Refractive error requiring prescription glasses is not a 
disease or injury for which service connection can be 
established.  38 C.F.R. § 3.303(b) (2004).  As such, service 
connection cannot be granted.  Rabideau, supra. 

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, supra.  Therefore, the claim is 
denied.  

Peripheral Neuropathy

The veteran testified at his hearing that he is receiving 
treatment for burning pains in his thighs.  He is prescribed 
Gabapentin and indicated that VA diagnosed his neuropathic 
condition.  Service medical records do not show complaints of 
or treatment for peripheral neuropathy.  Report of Medical 
Examination for separation from service dated in May 1969 
showed that clinical evaluation of neurologic system was 
normal.  While there is no evidence of peripheral neuropathy 
in service, the veteran is asserting that his peripheral 
neuropathy is secondary to his service-connected diabetes.  

VA medical record dated in May 2002 noted an assessment of 
history of probably diabetic neuropathy.  No clinical 
findings of peripheral neuropathy were noted.  
VA examination report dated in August 2002 indicated that the 
veteran complained of experiencing a burning pain in his 
bilateral thighs after standing for a prolonged period of 
time.  His pain was relieved by rest.  The veteran did not 
complain of any decrease sensation in the bilateral thighs, 
but is being treated with Gabapentin, which he stated was 
moderately effective.  The veteran denied tingling, numbness, 
or burning of the bilateral feet and stated that his pain was 
limited to the thighs. 

Neurological examination demonstrated that cranial nerves 
III-XII were grossly intact.  Motor was 5 out of 5 for the 
upper and lower extremities bilaterally.  Sensation was 
intact to light touch and pin prick bilaterally.  Deep tendon 
reflexes were 2+ bilaterally.  Examination of the 
extremities, including feet, should strong pedal pulses 
bilaterally.  The feet were warm bilaterally.  Sensation was 
intact, utilizing the Semmes-Weinstein monofilament test.  
There was no pigmentary changes, ulcers, lesions, or signs of 
infections. The examiner determined that peripheral 
neuropathy due to diabetes mellitus was not found.  

Review of the record demonstrates a history of diabetic 
neuropathy, however, the current VA examination report found 
no current diagnosis of peripheral neuropathy.  In addition, 
there is no clinical evidence of peripheral neuropathy 
related to service or any service-connected disability.  
38 C.F.R. § 3.303, 3.307, 3.309(a), 3.310 (2004).  

The veteran's service connection claim for peripheral 
neuropathy is denied because there is no evidence that the 
veteran is currently diagnosed with peripheral neuropathy.  
Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against the service 
connection claim for peripheral neuropathy.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, supra.  Therefore, the claim is denied.  

New and Material-Bilateral Hearing loss

In a September 1987 rating decision, the veteran's service 
connection claim for bilateral hearing loss was denied.  The 
veteran filed a notice of disagreement and the RO issued a 
statement of the case in March 1989.  The veteran did not 
file a timely substantive appeal.  The September 1987 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2004).  However, when a claim 
is the subject of a prior final denial, it may nevertheless 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The RO denied service connection for bilateral hearing on the 
basis that service medical records demonstrated only mildly 
reduced hearing acuity that was not abnormal by VA standards.  
In other words, no evidence of bilateral hearing loss for VA 
purposes.  

On separation examination from active duty service, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
15

15
LEFT

25
15

25

Evidence received since the September 1987 rating decision 
includes VA examination report dated in May 2004.  On the 
authorized audiological evaluation in May 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
70
75
70
LEFT

70
80
85
85

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The diagnosis was moderate to severe 
sensorineural hearing loss with excellent speech 
discrimination ability.  

Based upon the new medical evidence, specifically the May 
2004 audiological test results, the veteran's current hearing 
loss meets the criteria for hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2004).  As there is now evidence of 
diagnosis of bilateral hearing loss, the Board finds that 
this evidence relates to an unestablished fact necessary to 
substantiate the claim.  As such, evidence received since the 
September 1987 rating decision is new and material, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss has been reopened.  

Having reopened the claim for service connection for 
bilateral hearing loss, the Board must now consider whether 
the RO has fulfilled its duties to notify and assist.  The 
Board has considered the veteran's claim with respect to the 
VCAA, however, given the favorable outcome set forth below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

The veteran testified that he believed his bilateral hearing 
loss was related to noise exposure in service.  Specifically, 
the veteran he was exposed to loud jet noise, mortars, and 
rockets while service in Vietnam.  Nevertheless, there was no 
evidence of diagnosable hearing loss in service, including at 
the separation examination.  There was also no medical 
evidence of diagnosed hearing loss until many years after 
separation from active duty service.  The earliest medical 
evidence of hearing loss is when the veteran was first fit 
with hearing aid in 2003, more than 30 years following 
separation from service.  Therefore, the presumption for 
service connection for left ear hearing loss does not apply.  
38 C.F.R. § 3.307, 3.309 (2004).  

As for whether the veteran's bilateral hearing loss is 
related to service, the only etiological opinion of record is 
the May 2004 VA examination report.  After examining the 
veteran and reviewing his claims file, the examiner 
determined that the veteran's hearing loss was not evident in 
service or until many years following service.  Therefore, 
the examiner determined that the veteran's hearing loss was 
not caused by noise exposure or any other factor occurring 
during his military service.  The examiner, however, opined 
that the veteran's bilateral hearing loss was most likely due 
to aging and diabetes.

While the veteran has not asserted that his bilateral hearing 
loss is related to his service-connected diabetes mellitus, 
the Board's duty includes exploring all alternative arguments 
for granting service connection, even those not considered by 
the veteran.  

Here, there is persuasive, competent medical evidence from 
the May 2004 VA examination report that demonstrated the 
veteran's bilateral hearing loss is proximately due to his 
service-connected diabetes.  38 C.F.R. § 3.310.  Moreover, 
this evidence is not contradicted in the record as there is 
no competent medical evidence stating that the veteran's 
bilateral hearing loss is not related to diabetes.  

The record demonstrates that the veteran's hearing loss is 
related to his secondary service-connected diabetes.  
Applying the benefit of the doubt doctrine in favor of the 
veteran, the Board finds that service connection for 
bilateral hearing loss is warranted.  See Gilbert, supra.  


ORDER

Entitlement to an increased rating for nephrolithiasis, left 
kidney, with history of right ureterolithiasis is denied

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

With regards to the service connection claims for elevated 
cholesterol and hypertension, the veteran is asserting that 
these disabilities are secondary to his service-connected 
diabetes.  

The adequacy of the examination and the medical opinions 
offered are essential to the final disposition of this claim.  
VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination. A thorough and 
contemporaneous examination should include the examiner's 
access to the veteran's medical history in order to make an 
informed determination as to the etiology of the claimed 
disabilities.  

In this case, the only etiological opinion of record is the 
May 2004 VA examination report.  The examiner indicated that 
there was no claims file available for review.  As the only 
etiological opinion of record did not review the claims file, 
no adequate medical opinion is available for these claims.  
Moreover, the opinion expressed by the examiner is not 
competent medical evidence.  The examiner based his opinion 
that the veteran's hypertension was not related to his 
service-connected diabetes in part on the fact that he found 
no evidence of diabetic neuropathy.  However, history of 
probable diabetic neuropathy was noted in the record, 
specifically in a May 2002 VA medical report.  In addition, 
the veteran testified, and the medical records demonstrate, 
that he has been prescribed Gabapentin for painful neuropathy 
associated with his diabetes.  Thus, the examiner's medical 
opinion based on a finding of no neuropathy is contradicted 
by the evidence in the claims file.  Therefore, additional 
development is in order.  38 C.F.R. § 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
examination for purposes of ascertaining 
the current diagnosis of the veteran's 
elevated cholesterol and hypertension. 
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination.  The 
examiner is first asked to determine 
whether the veteran's elevated 
cholesterol is a finding associated with 
any specific disease or disability.  
Secondly, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension is related to his service-
connected type II diabetes mellitus or 
alternatively, directly related to 
service.  Thirdly, if applicable, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disease symptomatic of 
elevated cholesterol is related to his 
service-connected type II diabetes 
mellitus or alternatively, directly 
related to service.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
should be accomplished. 

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the claims file and re-
adjudicate the veteran's service 
connection claims.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


